DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention l corresponding to claims 1-10 in the reply filed on 11/10/22 is acknowledged.

Claim Objections
3.	Claim 5 is  objected to because of the following informalities:  
A) Applicant recites “the locking pin” in claim 5 lines 4-6. It appears as if applicant may have intended to recite “the locking pin arms”. 

  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites “the base block includes a protrusion” in claim 8.  The structure applicant is referring to is unclear. In addition, the recited limitation lacks proper antecedent basis since “a base block” was never previously recited.  It appears as if applicant may have intended to recited claim 8 being dependent on claim 7 rather than dependent on claim 6. 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farino (US 4,899,430). 




8. 	Regarding to Claim 1, Farino discloses an apparatus [Figure 1 in Farino] for removing a shaft from a head which is capable of being used as a mallet hammer tipping-detipping apparatus, comprising: a press weldment , the press weldment including a press base (base member 14, as can be seen from Figure 1 in Farino) and a press neck (jaw 12, as can be seen from Figure 1 in Farino) extending from a surface (top surface of base member 14) of the press base(14) [as can be seen Farino]; a press adapter (shank contacting wall member 27, as can be seen from Figure 1 in Farino) coupled to the press neck (12) [Figure 1 in Farino], the press adapter (27) including a central recess (shank groove 24, as can be seen from Figure 1 in Farino]; and a tip holder (head resting wall member 23, pressure applying wall member 22, as can be seen Figure 1 in Farino) coupled to the press base (14) such that the press adapter (27) is positioned above the tip holder(22, 23) [as can be seen from Figure 1 in Farino], the tip holder (22,23) including a seating section (head bearing surface 23a, as can be seen from Figure 1 and 4 in Farino).

9. 	Regarding to Claim 10, Farino discloses an apparatus [Figure 1 in Farino] of claim 1, wherein the press weldment further comprises a strut reinforcement (driven wall member 25, as can be seen from Figure 1 in Farino).




Allowable Subject Matter
10.	Claim 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References Cited form (PTOL 892). This is includes Woods (US 4,569,281) which discloses an apparatus having a press base (10), neck (17), press adapter (47) having a central recess (concave face), and a tip holder (20) having a seating section (19). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726